Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sonja Carter appeals the district court’s order denying her motion for a reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We conclude that the district court properly determined that Carter was ineligible for a sentence reduction because her sentencing range was determined by her career offender designation. See United States v. Munn, 595 F.3d 183, 187 (4th Cir.2010). Accordingly, we *401affirm for the reasons stated by the district court. See United States v. Carter, No. 3:07-cr-00S83-JAG-l (E.D.Va. Jan. 4, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.